PD-1277-14
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 1/15/2015 2:48:27 PM
January 16, 2015                                                    Accepted 1/15/2015 4:24:59 PM
                                                                                      ABEL ACOSTA
                                  No. PD-1277-14                                              CLERK

                                IN THE
                      COURT OF CRIMINAL APPEALS
                        OF THE STATE OF TEXAS


THE STATE OF TEXAS                                                    APPELLANT

V.

EX PARTE JUAN CARLOS REYES                                              APPELLEE


          THE STATE’S MOTION FOR AN EXTENSION OF TIME
                   TO FILE THE STATE’S BRIEF ON
               PETITION FOR DISCRETIONARY REVIEW

TO THE COURT OF CRIMINAL APPEALS OF THE STATE OF TEXAS:

      COMES NOW, the State of Texas, and requests an extension of time in

which to file the State’s Brief on Petition for Discretionary Review, and would

show the Court as follows:

       1. On August 6, 2012, and August 7, 2012, the trial court signed an order
granting appellee’s article 11.072 application for writ of habeas corpus in the
County Court at Law Number Seven of El Paso County, Texas, in a case styled, Ex
parte: Juan Carlos Reyes, trial court cause number 20050C17647-CC7-1.

      2. On June 30, 2014, in an unpublished opinion, the Eighth Court of
Appeals reversed the judgment of the trial court and rendered judgment reinstating
appellee’s guilty plea in a case styled, Ex parte Juan Carlos Reyes, court of
appeals cause number 08-12-00261-CR.

      3. After having been granted an extension of time, appellee filed his Petition
for Discretionary Review, which was granted by this Court on November 19,
2014.
     4. Appellee filed his Brief on Petition for Discretionary Review on
December 28, 2014, after having been granted an extension of time.

      5. The State’s Brief on Petition for Discretionary Review is due to be filed
on January 28, 2015.

      6. This extension is requested for 30 days until February 27, 2015.

      7. This is the State’s first motion for extension to file its Brief on Petition
for Discretionary Review.

       8. The undersigned attorney for the State will be unable to complete the
State’s Brief on Petition for Discretionary Review in a timely manner and requests
this extension due to the following factors:

(a) Since the filing of appellee’s PDR brief, the undersigned has been responsible
for providing assistance in the retrial of the following capital-murder (life) case:
       The State of Texas v. Daniel Villegas, trial court cause number 940D09328,
in the 409th District Court of El Paso County, now currently before the Eighth
Court of Appeals on a State’s appeal from the trial court’s order excluding State’s
evidence, Eighth Court of Appeals cause number 08-15-00002-CR.

(b) The undersigned has also been responsible for preparing the State’s answer to
the applicant’s article 11.07 post-conviction writ of habeas corpus in the following
case:
      Ex parte Alberto Benavidez, trial court cause number 20090D00811-41-1,
on remand from this Court, CCA writ cause number WR-82,220-01.

(c) The undersigned is now working on the State’s reply briefs in the following
pending cases:
      Shawntrell Dawkins v. The State of Texas, court of appeals cause number
08-13-00012-CR (capital murder-life), due January 24, 2015 (FINAL extension);
      The State of Texas v. Phillip Frias, court of appeals cause number 08-14-
00014-CR (appeal from the grant of a new trial on aggravated-sexual-assault
offense), due February 11, 2015 (FINAL extension).

(d) The undersigned is also suffering, and being treated for, a right-hand ailment,
suspected to be carpal tunnel syndrome, which is impeding her ability to type more
efficiently.
                                     PRAYER

      WHEREFORE, the State prays that its extension request will be granted

until February 27, 2015.

                                       Respectfully submitted,

                                       JAIME ESPARZA
                                       DISTRICT ATTORNEY
                                       34th JUDICIAL DISTRICT



                                       /s/ Lily Stroud
                                       LILY STROUD
                                       ASST. DISTRICT ATTORNEY
                                       201 EL PASO COUNTY COURTHOUSE
                                       500 E. SAN ANTONIO
                                       EL PASO, TEXAS 79901
                                       (915) 546-2059 ext. 3769
                                       FAX (915) 533-5520
                                       EMAIL lstroud@epcounty.com
                                       SBN 24046929
                                       ATTORNEYS FOR THE STATE

                           CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above motion was

emailed, through an electronic filing service provider, on January 15, 2015, to

appellee’s attorney: James D. Lucas, jlucas2@elp.rr.com; and to the State

Prosecuting Attorney, information@SPA.texas.gov.

                                       /s/ Lily Stroud
                                       LILY STROUD